In the United States Court of Federal Claims
                          OFFICE OF SPECIAL MASTERS

**********************
GLORIA MANUEL,                           *
                                         *   No. 17-1159V
                    Petitioner,          *   Special Master Christian J. Moran
                                         *
v.                                       *   Filed: December 23, 2019
                                         *
SECRETARY OF HEALTH                      *   Attorneys’ Fees and Costs
AND HUMAN SERVICES,                      *
                                         *
                    Respondent.          *
* * * * * * * * * * * * * * * * * * * ** *

Andrew D. Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for Petitioner;
Adriana R. Teitel, United States Dep’t of Justice, Washington, DC, for
Respondent.

                   UNPUBLISHED DECISION AWARDING
                     ATTORNEYS’ FEES AND COSTS1

       On September 18, 2019, petitioner Gloria Manuel moved for final attorneys’
fees and costs. She is awarded $19,273.97.



      1
         The undersigned intends to post this Ruling on the United States Court of
Federal Claims' website. This means the ruling will be available to anyone with
access to the internet. In accordance with Vaccine Rule 18(b), petitioner has 14
days to identify and move to redact medical or other information, the disclosure of
which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the
undersigned will redact such material from public access. Because this unpublished
ruling contains a reasoned explanation for the action in this case, the undersigned
is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012)
(Federal Management and Promotion of Electronic Government Services).
                                   *     *       *

       On August 28, 2017, Gloria Manuel filed for compensation under the Nation
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10 through 34. The
petition alleged that the influenza vaccine she received on November 3, 2015,
which is contained in the Vaccine Injury Table, 42 C.F.R. § 100.3(a), caused her to
suffer a shoulder injury related to vaccination administration. Petitioner further
alleged that she suffered the residual effects of this injury for more than six
months. On September 6, 2019, the parties filed a stipulation, which the
undersigned adopted as his Decision awarding compensation on September 16,
2019.

       On September 18, 2019, petitioner filed a motion for final attorneys’ fees
and costs (“Fees App.”). Petitioner requests attorneys’ fees of $19,591.50 and
attorneys’ costs of $492.47 for a total request of $20,083.97. Fees App. at 1.
Pursuant to General Order No. 9, petitioner states that she has not personally
incurred any costs in pursuit of this litigation. Id. at 3. On October 2, 2019,
respondent filed a response to petitioner’s motion. Respondent argues that
“[n]either the Vaccine Act nor Vaccine Rule 13 contemplates any role for
respondent in the resolution of a request by a petitioner for an award of attorneys’
fees and costs.” Response at 1. Respondent adds, however that he “is satisfied the
statutory requirements for an award of attorneys’ fees and costs are met in this
case.” Id at 2. Additionally, he recommends “that the special master exercise his
discretion” when determining a reasonable award for attorneys’ fees and costs. Id.
at 3. Petitioner did not file a reply thereafter.

                                   *     *       *
       Because petitioner received compensation, she is entitled to an award of
reasonable attorneys’ fees and costs. 42 U.S.C. § 300aa–15(e). Thus, the question
at bar is whether the requested amount is reasonable.
       The Vaccine Act permits an award of reasonable attorney’s fees and costs.
§15(e). The Federal Circuit has approved the lodestar approach to determine
reasonable attorneys’ fees and costs under the Vaccine Act. This is a two-step
process. Avera v. Sec’y of Health & Human Servs., 515 F.3d 1343, 1348 (Fed.
Cir. 2008). First, a court determines an “initial estimate … by ‘multiplying the
number of hours reasonably expended on the litigation times a reasonable hourly
rate.’” Id. at 1347-48 (quoting Blum v. Stenson, 465 U.S. 886, 888 (1984)).
Second, the court may make an upward or downward departure from the initial
calculation of the fee award based on specific findings. Id. at 1348. Here, because

                                             2
the lodestar process yields a reasonable result, no additional adjustments are
required. Instead, the analysis focuses on the elements of the lodestar formula, a
reasonable hourly rate and a reasonable number of hours.

       In light of the Secretary’s lack of objection, the undersigned has reviewed
the fee application for its reasonableness. See McIntosh v. Secʼy of Health &
Human Servs., 139 Fed. Cl. 238 (2018)

      A.     Reasonable Hourly Rates
       Under the Vaccine Act, special masters, in general, should use the forum
(District of Columbia) rate in the lodestar calculation. Avera, 515 F.3d at 1349.
There is, however, an exception (the so-called Davis County exception) to this
general rule when the bulk of the work is done outside the District of Columbia
and the attorneys’ rates are substantially lower. Id. 1349 (citing Davis Cty. Solid
Waste Mgmt. and Energy Recovery Special Serv. Dist. v. U.S. Envtl. Prot.
Agency, 169 F.3d 755, 758 (D.C. Cir. 1999)). In this case, all the attorneys’ work
was done outside of the District of Columbia.

        Petitioner requests the following rates for the work of her attorney, Mr.
Andrew Downing: $375.00 per hour for work performed in 2017 and $385.00 per
hour for work performed in 2018-2019. Petitioner also requests paralegal rates of
$135.00 per hour for all work performed. These rates are consistent with rates
previously awarded to petitioner’s counsel and his staff. See, e.g., Butler v. Sec'y
of Health & Human Servs., No. 16-1027V, 2019 WL 1716073, at *2 (Fed. Cl.
Spec. Mstr. Mar. 20, 2019); Carey on behalf of C.C. v. Sec'y of Health & Human
Servs., No. 16-828V, 2018 WL 1559805, at *6 (Fed. Cl. Spec. Mstr. Feb. 26,
2018); Bales on behalf of J.B.A. v. Sec'y of Health & Human Servs., No. 15-882V,
2017 WL 2243094, at *3-4 (Fed. Cl. Spec. Mstr. Apr. 26, 2017). The undersigned
finds these rates to be reasonable for the instant case as well and shall award them
herein.
      B.     Reasonable Number of Hours

      The second factor in the lodestar formula is a reasonable number of hours.
Reasonable hours are not excessive, redundant, or otherwise unnecessary. See
Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993).
The Secretary also did not directly challenge any of the requested hours as
unreasonable.
       Upon review of the submitted billing records, the undersigned finds the
billed hours to be largely reasonable, with the only reduction due to excessive
                                              3
paralegal time billed. The billing records indicate that paralegal Danielle P. Avery
consistently billed excessive amounts time to complete routine tasks – examples
include 0.3 hours to file a notice of filing and exhibit and review the automatically
generated CMECF notification for the filing and 0.2 hours to review all filings
regardless of substance or complexity,2 and 0.1 hours to review minute entries.
This is not the first time Mr. Downing has been warned about this issue. See Goff
v. Sec’y of Health & Human Servs., No. 17-259V, 2019 WL 3409976, at *4 (Fed.
Cl. Spec. Mstr. Mar. 29, 2019); Sheridan v. Sec’y of Health & Human Servs., No.
17-669V, 2019 WL 948371, at *3 (Fed. Cl. Spec. Mstr. Jan. 31, 2019); Moran v.
Sec’y of Health & Human Servs., No. 16-538V, 2019 WL 1556701, at *4 (Fed. Cl.
Spec. Mstr. Jan. 23, 2019). The undersigned will therefore reduce the total amount
billed by Ms. Avery by 30%, resulting in a reduction of $810.00. Petitioner is
therefore awarded final attorneys’ fees of $18,781.50.

             C.    Costs Incurred
       Like attorneys’ fees, a request for reimbursement of costs must be
reasonable. Perreira v. Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed.
Cl. 1992), aff’d, 33 F.3d 1375 (Fed. Cir. 1994). Petitioner requests a total of
$492.47 in costs, comprised of acquiring medical records, postage, and the Court’s
filing fee. Fees App. at 18. These costs are typical of Vaccine Program litigation
and petitioner has provided adequate documentation to support them. Respondent
has not identified any of the costs as objectionable, and the undersigned finds them
to be reasonable. Accordingly, petitioner is entitled to the full amount of costs
sought.

      E.     Conclusion
      The Vaccine Act permits an award of reasonable attorney’s fees and costs.
42 U.S.C. § 300aa-15(e). Accordingly, I award a total of $19,273.97 (representing
$18,781.50 in attorneys’ fees and $492.47 in attorneys’ costs) as a lump sum in the


      2
         For example, Ms. Avery billed 0.2 hours to “Receive and review
Respondent’s Rule 49(c) report”, a 13-page detailed legal document, and 0.2 hours
to “Receive and review Court’s Notice of Reassignment to Special Master
Christian J. Moran”, a one-sentence order requiring no substantive action from the
parties. Fees App. at 14. That an equal amount of time was billed on review of two
decidedly unequal documents underscores the superficiality of the review, making
12 minutes an excessive amount of time for such review.

                                             4
form of a check jointly payable to petitioner and petitioner’s counsel, Mr. Andrew
Downing.
       In the absence of a motion for review filed pursuant to RCFC Appendix B,
the clerk of the court is directed to enter judgment herewith.3


            IT IS SO ORDERED.


                                                   s/Christian J. Moran
                                                   Christian J. Moran
                                                   Special Master




      3
        Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment
by filing a joint notice renouncing their right to seek review.

                                            5